Opinion by
Judge Hargis :
There is no title, valid either in law or equity, shown by the appellant, James M. Davis, who avers that he is assignee in bankruptcy of Miles Davis; and without exhibition of title evidenced by record, the assignee had no right to suspend or defeat the proceedings in ’the state court which can not know judicially anything of the proceedings in bankruptcy except as pleaded and shown by the records.
The sale by one sheriff and deed for the lot sold, executed by a subsequently elected sehriff, is valid. Hamilton v. Vail, 2 Met. (Ky.) 511; Colyer v. Higgins, 1 Duv. (Ky.) 6, 85 Am. Dec. 601.
The deputy sheriff who appraised the lot was a bona fide housekeeper and did not have the execution in his hands, and we *442can see no valid objection to his acts; he was the deputy of the sheriff who was executing the fi. fa.

Thos. E. Ward, for appellant.


Hughes & Givens, A. Duvall, for appellee.

Wherefore the judgment is affirmed.